Exhibit 10.55

 

LOGO [g446311logo.jpg]

December 13, 2012

Mr. Sean R. Creamer

Dear Sean,

On behalf of Arbitron, I am delighted to offer you the position of President and
Chief Executive Officer of Arbitron. Your effective start date will be no later
than January 3, 2013.

You will report to the Board of Directors, and have a starting base salary of
$580,000. Upon meeting the applicable performance criteria established by the
Compensation and Human Resources Committee of Arbitron’s Board of Directors (the
“Compensation Committee”) in its sole discretion, you will be eligible to
receive an annual incentive bonus in an amount equal to 100% of base salary. For
performance exceeding the target of such applicable performance criteria, as
determined in the sole judgment of the Compensation Committee, the annual
incentive bonus may be increased to an amount up to 200% of base salary.

On or before your start date, Arbitron will grant you a Long Term Incentive
award to be valued at 250% of your new base salary consisting of restricted
stock units with respect to the company’s common stock, par value $0.50. The
specific terms and conditions of the award will be determined by the
Compensation Committee

Please confirm your acceptance of this offer by signing and returning a copy of
this letter.

Sean, I could not be more pleased that you will be assuming the role of
President and Chief Executive Office of Arbitron.

 

Sincerely, /s/ Philip Guarascio Philip Guarascio, Chairman of the Board

 

Agreed and Accepted:

/s/ Sean R. Creamer

Sean R. Creamer